DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3 – 11, 13, and 15 – 20 are pending.  Claims 1, 3, 5, 7, 8, 11, 13, 15, 17, and 18 were amended.  Claims 2, 12, and 14 were cancelled. 

Drawings
The drawings were received on 10 October 2022.  These drawings are acceptable.

Specification
Amendments to the specification were received on 4 November 2022.  These amendments are acceptable.

Response to Arguments
Specification
Applicant argues (see page 11): the term "section" is used to indicate a divided time period. For example, paragraph [0006] of the Specification refers to a method for dividing time into a "failure state section" and a "normal state section." Accordingly, the term "section" is used in a manner consistent with its plain and ordinary meaning
Examiner submits that there is no clear redefinition of the term “section” within the instant specification.  However, Examiner finds a definition of “section” in the Merriam-Webster Dictionary that states “a part that may be, is, or is viewed as separated”.  Therefore, For the purpose of the instant examination, the Examiner interprets “section” as “a separated part”.
	
35 USC §112 
Applicant’s amendments with respect to claims 1 – 3 and 11 – 13 have been fully considered and resolve the issue of indefiniteness.  The rejection of 8 June 2022 has been withdrawn. 
Applicant’s cancellation of claims 2 and 12 resolve the issue of indefiniteness.  The rejection of 8 June 2022 has been withdrawn. 
Applicant’s amendments with respect to claims 3 and 13 have been fully considered and resolve the issues of indefiniteness.  The rejection of 8 June 2022 has been withdrawn. 
Applicant’s amendments with respect to claims 5 and 15 have been fully considered and resolve the issue of indefiniteness.  The rejection of 8 June 2022 has been withdrawn. 
Applicant’s amendments with respect to claims 7 and 17 have been fully considered and resolve the issue of indefiniteness.  The rejection of 8 June 2022 has been withdrawn. 
Applicant’s amendments with respect to claims 8 and 18 have been fully considered and resolve the issue of indefiniteness.  The rejection of 8 June 2022 has been withdrawn. 

35 USC §101 
	Applicant accepted the invitation to participate in the DSMER pilot program, and therefore Applicant’s reply properly excluded a response to 35 U.S.C. 101 rejection.

35 USC §103 
Applicant's arguments filed 4 November 2022 have been fully considered but they are not persuasive.
Applicant argues (see page 17): From the forgoing it can be understood that Lavie generates patterns/indicators regarding an event to be predicted based upon information received from clients 204. However, Lavie is silent regarding determination of influence indexes for failure cause factors or using such failure cause factors to generate analysis results. Rather, Lavie merely discusses using a model (e.g., the generated patterns/indicators) downloaded from the server 202 by a client 204 to predict events. 
Examiner submits that Lavie uses a model that is more fully described in US 20130166098, which is incorporated by reference at paragraph [0002].  Lavie discloses in paragraph [0076] that the central servers 202 broadcast models to clients 204, which “then monitor sensors and other incoming information to determine if patterns or indicators occur that are indicate an event has happened”.  Lavie therefore teaches the use of models that that sensor data as “influence indicators” in order to analyze sensor data for patterns that can provide “analysis results “that “indicate an event has happened”.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
An apparatus for analyzing a cause of a failure due to a dielectric breakdown based on big data, comprising: 
a memory configured to store program instructions; and
a processor configured to execute the program instructions, the program instructions when executed are configured to: 
	determine whether a dielectric resistance value of a vehicle is decreased to a minimum normal value or less; 
	in response to determining that the dielectric resistance value is a minimum normal value or less:
		determine a failure state period and a normal state period based on a point in time that is ahead by a reference time based on a point in time when the dielectric resistance value is determined to be less than or equal to the minimum normal value; and
		generate a failure cause factor data set and a normal state data set including a plurality of failure cause factor data for the failure state period and the normal state period; 
	transmit the generated data set to a big data server, and receive data corresponding to the data set from the big data server; 
	determine influence indexes for failure cause factors using the received data; and
	generate analysis result information by determining a failure cause factor based on the influence indexes.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of determine whether a dielectric resistance value of a vehicle is decreased to a minimum normal value or less, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “determine” in the context of this claim encompasses the mathematical operation of an inequality check, which determines if a numerical value is greater than another numeric.  The limitation of determine a failure state period and a normal state period encompasses a user selecting a number of components that are or are not exhibiting a failure, using the mathematical inequality comparison recited in the “determine” step.  The limitation of determine influence indexes in the context of this claim encompasses the mathematical operation of a division, as shown in equations 1 and 2 on page 12 of the instant specification as “factor (influence index) = y / x”.  The limitation of determining a failure cause factor encompasses mathematically comparing each factor to the other factors and selecting the largest in the set, as described on page 23 of the instant specification.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular the claim recites a memory for storing program instructions and using a processor to perform the determination, calculating, and generating steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The claim recites a transmission and reception of data, where both the transmission of data and the acquisition of data is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  The acquisition of data is also necessary for the application of the identified abstract idea.  The claim recites a big data server, which is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determination, calculating, and generating steps. amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited transmitter and receiver and an external, generically recited computer, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible.

Claim 11 is similar to claim 1, and does not include any additional elements that could be analyzed, individually or as an ordered combination with the elements identified in claim 1, as amounting to “significantly more” that the identified abstract idea. The claim is not patent eligible. 
Claims 3 – 10, 13, and 15 – 20 add further mathematical operations to the abstract idea identified in claim 1, but do not include any additional elements that could be analyzed, individually or as an ordered combination with the elements identified in claim 1, as amounting to “significantly more” that the identified abstract idea. The claims are not patent eligible.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 11, 13, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al., US 2018/0276913 (hereinafter 'Garcia') in view of Lavie et al., US 2017/0169625 (hereinafter 'Lavie').

Regarding claim 1: Garcia teaches an apparatus for analyzing a cause of a failure due to a dielectric breakdown based on big data ([0043, 0045, 0048, 0053]: discloses a computer system 400 that determines the root cause of battery cell failures and predicts future failures. The analyzed sensor data includes voltage, impedance, DC resistance and temperature, and can be used to find short circuits, which are interpreted as equivalent to dielectric breakdown), comprising: 
a memory configured to store program instructions ([0061, Fig 4]: discloses a working memory 418 that stores applications 416, which provide “one or more sequences of one or more instructions”); and
a processor configured to execute the program instructions ([0053, Fig 4]: processor 240), the program instructions when executed are configured to: 
	determine whether a dielectric resistance value of a vehicle is decreased to a minimum normal value or less ([0045]: discloses monitoring the resistance between two modules to determine if a short has developed in the connecting line); 
	in response to determining that the dielectric resistance value is a minimum normal value or less:
		determine a failure state period and a normal state period based on a point in time that is ahead by a reference time based on a point in time when the dielectric resistance value is determined to be less than or equal to the minimum normal value ([0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault, or identify modules that share a connection between them that may have a fault); and
		generate a failure cause factor data set and a normal state data set including a plurality of failure cause factor data for the failure state period and the normal state period ([0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault, or identify modules that share a connection between them that may have a fault); 
		transmit the generated data set to a big data server, and receive data corresponding to the data set from the big data server ([0037]: discloses a wireless communication link 232 that is used to transmit status data from the electric vehicle to a remote server 236 over the internet); 
		generate analysis result information by determining a failure cause factor ([0052]: discloses the use of pattern recognition to identify fault and failure patterns and calculating a state of health of the vehicle).

Garcia is silent with respect to 
determine influence indexes for failure cause factors using the received data; and 
generate analysis result information by determining a failure cause factor based on the influence indexes.

Lavie discloses a system for diagnosing vehicles that uses data provided by on-board vehicle systems ([0007]) that includes 
determine influence indexes for failure cause factors using the received data ([0075, 0076, Fig 2]: discloses determining a set of possible contributing factors, collecting data related to these factors, and then analyzing the data to form predictive models from the determined patterns or indicators that are downloaded to the clients 204); and  
	generate analysis result information by determining a failure cause factor based on the influence indexes ([0076, Fig 2]: discloses each client 204 using the model downloaded from the server 202 to predict events 228).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lavie to help determine which systems need to be serviced during preventative maintenance operations that will help prevent future component failures.

Regarding claim 3: Garcia in view of Lavie teaches the apparatus of claim 1, as discussed above, wherein the program instructions when executed are configured to: 
determine whether the dielectric resistance value received after the failure state period is recovered to the minimum normal value or greater (Garcia: [0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault, or identify modules that share a connection between them that may have a fault. The case where the dielectric resistance is above a minimal value is interpreted as no longer indicating a fault); 
generate a recovery time point data set include a plurality of failure cause factor data for the recovery state period by, in response to determining that the dielectric resistance value is recovered to the minimum value or greater, setting a period from a time point at which the dielectric resistance value reaches the minimum normal value to a preset time to a state recovery period (Garcia: [0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault. This process happens periodically, even no fault is occurring, so the section of components that are operating properly will be reported to the remote server as operating properly); and 
transmit the generated recovery time point data set to the big data server, and receive the data corresponding to the data set from the big data server (Garcia: [0037]: discloses a wireless communication link 232 that is used to transmit status data from the electric vehicle to a remote server 236 over the internet).

Regarding claim 4: Garcia in view of Lavie teaches the apparatus of claim 1, as discussed above.
Garcia is silent with respect to wherein 

wherein the program instructions when executed are configured to select a failure cause factor by reflecting the calculated influence indexes and a cumulative number according to the influence indexes. 

Regarding claim 5: Garcia in view of Lavie teaches the apparatus of claim 3, as discussed above, wherein the program instructions when executed are configured to: 
periodically receive a failure state data set and a recovery state data set, and 
determine the influence indexes for the failure cause factors using data corresponding to the failure state data set and the recovery state data set, which have been received (Garcia: [0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault. This process happens periodically, even no fault is occurring, so the section of components that are operating properly will be reported to the remote server as operating properly).

Garcia is silent with respect to:
determine the failure cause factor based on the influence indexes and reflect the selected failure cause factor on the analysis result information.

Lavie discloses a system for diagnosing vehicles that uses data provided by on-board vehicle systems ([0007]) that includes 
determine the failure cause factor based on the influence indexes and reflect the selected failure cause factor on the analysis result information ([0183]: discloses correlating the condition of subcomponents, the accumulated mileage, and the vehicle type with a detected failure in order to determine the set of variables that “most likely predict the failure”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lavie to help determine which systems need to be serviced during preventative maintenance operations that will help prevent future component failures.

Regarding claim 6: Garcia in view of Lavie teaches the apparatus of claim 1, as discussed above, wherein the program instructions when executed are configured to generate a failure cause factor analysis table according to the analysis result whenever the measured dielectric resistance value of the vehicle is the minimum normal value or less and in response to determining that a failure state is generated (Garcia: [0013 – 0027, Fig 1]: discloses an example of data provided per cell, module, or string of the battery monitored within the vehicle, which is interpreted as forming a table of data when provided for each battery string 134, 136, etc.).

Regarding claim 7: Garcia in view of Lavie teaches the apparatus of claim 6, as discussed above, wherein the failure cause factor analysis table includes at least one of information for determining relative magnitudes of the influence indexes and influences, and failure cause factor doubt information (Garcia: [0013 – 0027, Fig 1]: discloses an example of data provided per cell, module, or string of the battery monitored within the vehicle, which is interpreted as forming a table of data when provided for each battery string 134, 136, etc.  As shown in the figure, for example, the magnitude of the Max. Voltage for string 134 is greater than the value shown for string 136). 

Regarding claim 8: Garcia in view of Lavie teaches the apparatus of claim 1, as discussed above, wherein when the influence indexes are a preset value or less, the program instructions when executed are further configured to determine that it is impossible to determine an influence and not to add a number to the cumulative number (Garcia: [0050, 0052, Fig 3]: discloses filtering the acquired data until patterns are established by the pattern recognition process.  The Examiner interprets that if the pattern cannot yet be determined, the processing will remain at step 306 “until patterns emerge”).

Regarding claim 9: Garcia in view of Lavie teaches the apparatus of claim 1, as discussed above. 
Garcia is silent with respect to wherein 
the analysis result information includes a reliability value, and the reliability value increases as the cumulative number increases and decreases as the cumulative number decreases

Lavie discloses a system for diagnosing vehicles that uses data provided by on-board vehicle systems ([0007]) that includes 
the analysis result information includes a reliability value, and the reliability value increases as the cumulative number increases and decreases as the cumulative number decreases (0143, 0146]: discloses a database holding data of varying levels of quality, where the “quality and precision of the data” is evaluated and normalized within the database).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lavie to track the level of confidence in the data that is being provided by the sensors in the vehicle, and use that metric to judge the reliability of the calculated results.

Regarding claim 10: Garcia in view of Lavie teaches the apparatus of claim 1, as discussed above, wherein the big data server is configured to receive a data set, extract the data corresponding to the data set, and transmit the extracted data to the processor (Garcia: ([0037, 0038]: discloses a wireless communication link 232 that is used to transmit status data from the electric vehicle to a remote server 236 over the internet.  The remote server creates “prognostic/predictive models to determine the vehicle State of Health” and provides updates to the vehicle in terms of new firmware of preventative maintenance).

Regarding claim 11: Garcia in view of Lavie teaches a method for analyzing a cause of a failure due to a dielectric breakdown on the basis of big data ([0043, 0045, 0048, 0053]: discloses a computer system 400 that determines the root cause of battery cell failures and predicts future failures. The analyzed sensor data includes voltage, impedance, DC resistance and temperature, and can be used to find short circuits, which are interpreted as equivalent to dielectric breakdown), comprising: 
determining, by a processor, whether a dielectric resistance value of a vehicle is decreased to a minimum normal value or less ([0045]: discloses monitoring the resistance between two modules to determine if a short has developed in the connecting line); 
determining, by the processor, a failure state period and a normal state period based on a point in time that is ahead by a reference time based on a point in time when the dielectric resistance value is determined to be less than or equal to the minimum normal value in response to determining that the dielectric resistance value is a minimum normal value or less, and generating a failure cause factor data set and a normal state data set including a plurality of failure cause factor data for the failure state period and the normal state period ([0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault, or identify modules that share a connection between them that may have a fault); and
transmitting, by the processor, the generated data set to a big data server, and receiving data corresponding to the data set from the big data server ([0037]: discloses a wireless communication link 232 that is used to transmit status data from the electric vehicle to a remote server 236 over the internet).

Garcia is silent with respect to 
determining, by the processor, influence indexes for failure cause factors using the received data;
generating, by the processor, analysis result information by determining a failure cause factor based on the influence indexes; and 
wherein the generating of the analysis result information includes: 
		determining, by the processor, the failure cause factor by reflecting the influence indexes and a cumulative number according to the influence indexes. 
Lavie discloses a system for diagnosing vehicles that uses data provided by on-board vehicle systems ([0007]) that includes 
determining, by the processor, influence indexes for failure cause factors using the received data ([0075, 0076, Fig 2]: discloses determining a set of possible contributing factors, collecting data related to these factors, and then analyzing the data to form predictive models from the determined patterns or indicators that are downloaded to the clients 204);
	generating, by the processor, analysis result information by determining a failure cause factor based on the influence indexes ([0076, Fig 2]: discloses each client 204 using the model downloaded from the server 202 to predict events 228); and
determining, by the processor, the failure cause factor by reflecting the influence indexes and a cumulative number according to the influence indexes ([0183]: discloses correlating the condition of subcomponents, the accumulated mileage, and the vehicle type with a detected failure in order to determine the set of variables that “most likely predict the failure”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lavie to help determine which systems need to be serviced during preventative maintenance operations that will help prevent future component failures.

Regarding claim 13: Garcia in view of Lavie teaches the method of claim 11, as discussed above, further comprising: 
determining, by the processor, whether the dielectric resistance value received after the failure state period reaches the minimum normal value or more (Garcia: [0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault, or identify modules that share a connection between them that may have a fault. The case where the dielectric resistance is above a minimal value is interpreted as no longer indicating a fault); 
generating, by the processor, a recovery time point data set including a plurality of failure cause factor data for the recovery state period by, in response to determining that the dielectric resistance value reaches the minimum normal value or more, setting a period from a time point at which the dielectric resistance value reaches the minimum normal value to a preset time to a state recovery period (Garcia: [0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault. This process happens periodically, even no fault is occurring, so the section of components that are operating properly will be reported to the remote server as operating properly); and
transmitting, by the processor, the generated recovery time point data set to the big data server, and receiving the data corresponding to the data set from the big data server (Garcia: [0037]: discloses a wireless communication link 232 that is used to transmit status data from the electric vehicle to a remote server 236 over the internet).

Regarding claim 15: Garcia in view of Lavie teaches the method of claim 13, as discussed above, further comprising: 
periodically receiving, by the processor, the failure state data set and the recovery state data set, and calculating the influence indexes for the failure cause factors by using data corresponding to the failure state data set and the recovery state data set, which have been received (Garcia: [0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault. This process happens periodically, even no fault is occurring, so the section of components that are operating properly will be reported to the remote server as operating properly).

Garcia is silent with respect to:
determining, by the processor, the failure cause factor based on the calculated influence indexes and reflecting the selected failure cause factor on the analysis result information.

Lavie discloses a system for diagnosing vehicles that uses data provided by on-board vehicle systems ([0007]) that includes 
determining, by the processor, the failure cause factor based on the calculated influence indexes and reflect the selected failure cause factor on the analysis result information ([0183]: discloses correlating the condition of subcomponents, the accumulated mileage, and the vehicle type with a detected failure in order to determine the set of variables that “most likely predict the failure”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lavie to help determine which systems need to be serviced during preventative maintenance operations that will help prevent future component failures.

Regarding claim 16: Garcia in view of Lavie teaches the method of claim 11, as discussed above, wherein the generating of the analysis result information includes: 
generating, by the processor, a failure cause factor analysis table according to the analysis result whenever the measured dielectric resistance value of the vehicle is the minimum normal value or less and it is determined that a failure state is generated (Garcia: [0013 – 0027, Fig 1]: discloses an example of data provided per cell, module, or string of the battery monitored within the vehicle, which is interpreted as forming a table of data when provided for each battery string 134, 136, etc.).

Regarding claim 17: Garcia in view of Lavie teaches the method of claim 16, as discussed above, wherein the failure cause factor analysis table includes at least one of information for determining relative magnitudes of the determined influence indexes and influences, and failure cause factor doubt information (Garcia: [0013 – 0027, Fig 1]: discloses an example of data provided per cell, module, or string of the battery monitored within the vehicle, which is interpreted as forming a table of data when provided for each battery string 134, 136, etc.  As shown in the figure, for example, the magnitude of the Max. Voltage for string 134 is greater than the value shown for string 136).

Regarding claim 18: Garcia in view of Lavie teaches the method of claim 11, as discussed above, wherein in the generating of the analysis result information, when the influence indexes are a preset value or less, it is determined that it is impossible to determine an influence and configured not to add a number to the cumulative number (Garcia: [0050, 0052, Fig 3]: discloses filtering the acquired data until patterns are established by the pattern recognition process.  The Examiner interprets that if the pattern cannot yet be determined, the processing will remain at step 306 “until patterns emerge”).

Regarding claim 19: Garcia in view of Lavie teaches the method of claim 11, as discussed above.
Garcia is silent with respect to wherein 
in the generating of the analysis result information, the analysis result information includes a reliability value, and the reliability value increases as the cumulative number increases and decreases as the cumulative number decreases.

Lavie discloses a system for diagnosing vehicles that uses data provided by on-board vehicle systems ([0007]) that includes 
the analysis result information includes a reliability value, and the reliability value increases as the cumulative number increases and decreases as the cumulative number decreases (0143, 0146]: discloses a database holding data of varying levels of quality, where the “quality and precision of the data” is evaluated and normalized within the database).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lavie to track the level of confidence in the data that is being provided by the sensors in the vehicle, and use that metric to judge the reliability of the calculated results.

Regarding claim 20: Garcia in view of Lavie teaches the method of claim 11, as discussed above, further comprising: 
transmitting, by the processor, the data set to the big data server; 
receiving, by the processor, extracted data corresponding to the data set from the big data server (Garcia: [0037, 0038]: discloses a wireless communication link 232 that is used to transmit status data from the electric vehicle to a remote server 236 over the internet.  The remote server creates “prognostic/predictive models to determine the vehicle State of Health” and provides updates to the vehicle in terms of new firmware of preventative maintenance).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/           Primary Examiner, Art Unit 2857